56 F.3d 61NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Anthony CROWELL, Plaintiff--Appellant,v.DIRECTOR, Virginia Penitentiary;  ALL UNKNOWN CORRECTIONALOFFICERS, Defendants--Appellees.
No. 95-6391.
United States Court of Appeals, Fourth Circuit.
Submitted April 20, 1995.Decided May 31, 1995.

Anthony Crowell, Appellant Pro Se.
Before WIDENER, WILKINSON and WILKINS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying leave to file his 42 U.S.C. Sec. 1983 (1988) complaint pursuant to a prefiling injunction.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.*  Crowell v. Director, No. MISC-92-140-2 (E.D. Va.  Feb. 27, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 We deny Appellant's requests for a second informal brief form and for additional time in which to file.  We note that the time for filing his informal brief expired well before he requested the extension.  Further, because his claim is barred by the statute of limitations, we find that an informal brief would not affect the disposition of this appeal